Citation Nr: 9910923	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972.

This appeal arose from a January 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for a left shoulder disability, a right 
knee disorder and post traumatic stress disorder (PTSD); 
entitlement to a permanent and total disability rating for 
pension purposes was also denied.  The veteran testified at a 
personal hearing in August 1995; in October 1995, the hearing 
officer continued the denial of the benefits sought.  In July 
1997, the Board of Veterans' Appeals (Board) denied the 
veteran's service connection claims and remanded the pension 
claim for additional development.  Following attempted 
compliance with the remand, the veteran was notified of the 
continued denial of his pension claim by an April 1998 
supplemental statement of the case.


FINDING OF FACT

Whether the veteran meets the criteria for the award of a 
permanent and total disability rating for pension purposes 
depends on whether he has been rendered permanently and 
totally disabled by his conditions; the evidence of record 
does not resolve this issue.


CONCLUSION OF LAW

The veteran's claim for a permanent and total disability 
rating for pension purposes must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for a permanent and 
total disability evaluation, cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report to such 
an examination, or re-examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655(a) & (b) 
(1998); Engelke v. Gober, 10 Vet. App. 396 (1997).

In the instant case, the veteran has contended that he is 
unable to secure and follow substantially gainful employment 
because of his various nonservice-connected disabilities.  In 
July 1997, this issue was remanded by the Board so that a VA 
examination could be conducted.  This examination was deemed 
necessary in order to accurately evaluate the degree of 
severity of the veteran's disabilities.  An opinion was also 
requested as to the effect that his various disabilities had 
upon his ability to work.  The examination was scheduled for 
August 25, 1997.  The veteran failed to report.

After a careful review of the record, it is found that 
entitlement to a permanent and total disability rating has 
not been shown to be warranted.  Initially, the examination 
ordered by the July 1997 Board remand was absolutely 
necessary in this case in order to determine the current 
degree of severity of the veteran's various nonservice-
connected disabilities, as well as to ascertain their impact 
upon his ability to obtain and retain substantially gainful 
employment.  This information is needed in order to determine 
entitlement to the benefit sought on appeal.  Unfortunately, 
the veteran failed to report to the scheduled examination.  
He has not provided the RO with any good cause for his 
failure to report.  The inability of the RO to obtain the 
information requested by the remand has been solely the 
result of the veteran's failure to cooperate with that 
development.  Under the circumstances, 38 C.F.R. § 3.655(b) 
(1998) directs that the claim for a permanent and total 
disability rating for pension purposes shall be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a permanent and 
total disability rating for pension purposes.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

